DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 10 March, 2022. The amendments have been entered.

Election/Restrictions
Claims 1-2, 5-6, 8-16, and 19 are allowable. The restriction requirement between Species A-L, as set forth in the Office action mailed on 29 June, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 June, 2021 is fully withdrawn.  Claims 3-4, 7, 17-18, and 20, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 

Disposition of Claims
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record (R. Black Johnston) on 22 March, 2022.
The application has been amended as follows: 

1. 	(Ex. Amd.)	A system for cooling a feed fluid with a mixed refrigerant comprising: 
a.	a main heat exchanger including a warm end and a cold end with a feed fluid cooling passage extending therebetween, the feed fluid cooling passage being configured to receive a feed fluid at the warm end and to convey a cooled feed fluid out of the cold end, said main heat exchanger also including a high pressure vapor passage, a high 
b.	a mixed refrigerant compressor system including: 
i)	a compressor configured to receive a vapor phase or mixed phase refrigerant return stream from the primary refrigeration passage of the heat exchanger; 
ii)	an aftercooler configured to receive a compressed refrigerant stream from the compressor, said aftercooler having an aftercooler outlet; and 
iii)	a high pressure separation device having an inlet in fluid communication with the aftercooler outlet and a high pressure liquid outlet and a high pressure vapor outlet; 
c.	said high pressure vapor 
d.	a cold vapor separator configured to receive the mixed phase stream from the high pressure vapor 
e.	said cold separator vapor cooling passage of the heat exchanger configured to receive and condense a cold separator vapor stream from the vapor outlet of the cold vapor separator so that a condensed cold separator stream is formed; 

g.	said high pressure liquid 
h.	said cold separator liquid cooling passage of the heat exchanger having a second heat exchange passage length, wherein the first heat exchange passage is separate and distinct from the second heat exchange passage and the first heat exchange passage length is greater than the second heat exchange passage length, said cold separator liquid cooling passage configured to receive and subcool a cold separator liquid stream from the cold separator liquid outlet so that a subcooled cold separator liquid stream is formed; 
i.	a junction configured to combine the subcooled mid-boiling refrigerant liquid stream and the subcooled cold separator liquid stream while the subcooled mid-boiling refrigerant liquid stream is at, or colder via expansion than, the temperature of the subcooled mid-boiling refrigerant liquid stream in the subcooled state and the subcooled cold separator liquid stream is at, or colder via expansion than, the temperature of the subcooled cold separator liquid stream in the subcooled state so that a middle temperature refrigerant stream is formed; and 
j.	said primary refrigeration passage of the heat exchanger configured to receive the cold temperature refrigerant stream from the first expansion device and the middle 

2.	 (Ex. Amd.)	The system of claim 1 wherein the junction includes a second expansion device configured to receive and expand the subcooled cold separator liquid stream from the cold separator liquid cooling passage of the heat exchanger and a third expansion device configured to receive and expand the subcooled mid-boiling refrigerant liquid stream from the high pressure liquid 

3. 	(Rejoined/Ex. Amd.)	The system of claim 2 further wherein the junction includes a junction accumulator separation device configured to receive and combine the expanded subcooled cold separator liquid stream and the expanded subcooled mid-boiling refrigerant liquid stream, said junction accumulator separation device having a vapor outlet and a fluid outlet in fluid communication with the primary refrigeration passage. 

wherein the junction is configured to combine the subcooled cold separator liquid stream from the cold separator liquid cooling passage of the heat exchanger and the subcooled mid-boiling refrigerant liquid stream from the high pressure liquid 

8.	 (Ex. Amd.) The system of claim 6 further comprising a splitting intersection and an interstage expansion device, said splitting intersection configured to receive the mid- boiling refrigerant liquid stream from the high pressure liquid outlet of the high pressure separation device and direct a first portion of the mid-boiling refrigerant liquid stream to the high pressure liquid 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention characterized within independent claim 1, and the dependents thereof, to either anticipate or render obvious, absent impermissible hindsight reasoning. The closest prior art of record is HE (CN 202361751 U). Figure 4 of HE teaches a system for cooling a feed fluid with a mixed refrigerant (par. 77, line 724; par. 82, line 785-par. 83, line 791), which includes a main heat exchanger (7) including a warm end (upper end) and a cold end (lower end) with a feed fluid cooling passage extending therebetween (see annotated figure 4A of HE). Furthermore, HE teaches the main heat exchanger including a high pressure vapor passage (see annotated figure 4C of HE), a high pressure liquid passage (see annotated figure 4C of HE), a cold separator vapor cooling passage (see annotated figure 4D of HE),  a cold separator liquid cooling passage (see annotated figure 4D of HE), and a primary refrigeration passage (see annotated figure 4B of HE).

    PNG
    media_image1.png
    842
    1260
    media_image1.png
    Greyscale

Annotated Figure 4A of HE

    PNG
    media_image2.png
    842
    1273
    media_image2.png
    Greyscale

Annotated Figure 4B of HE


    PNG
    media_image3.png
    957
    1300
    media_image3.png
    Greyscale

Annotated Figure 4C of HE


    PNG
    media_image4.png
    842
    1281
    media_image4.png
    Greyscale

Annotated Figure 4D of HE
	In addition, in view of the above annotations, HE teaches the system including a mixed refrigerant compressor system including:  a compressor configured to received a mixed phase refrigerant return stream from the primary refrigeration passage (par. 73,lines 676-677; par. 83, lines 782-792), an aftercooler configured to receive a compressed refrigerant stream from the compressor (21), and a high pressure separation device (32) having an inlet in fluid communication with the aftercooler outlet and a high pressure vapor outlet (par. 84,lines 793-798).  The high pressure vapor passage of HE receives high pressure vapor from the high pressure vapor outlet of the high pressure separation device (figure 4C) and provides cooling of the high pressure vapor to a mixed phase stream (par. 84, lines 805-808). A cold separator (5) receives the mixed phase stream and separates the fluid into a cold separator vapor stream (top stream from 5) and a cold separator liquid stream (bottom  stream from 5), which leave by the 43) expands the cold separator vapor cooling passage of the heat exchanger (par. 84, lines 817-819).  HE, however, fails to anticipate or render obvious the claimed invention characterized by independent claim 1 due to the lack of disclosure, teaching, or otherwise suggestion of:
 “g. said high pressure liquid cooling passage of the heat exchanger having a first heat exchange passage length and configured to receive and subcool at least a portion of a mid-boiling refrigerant liquid stream from the high pressure liquid outlet of the high pressure separation device so that a subcooled mid-boiling refrigerant liquid stream is formed; h. said cold separator liquid cooling passage of the heat exchanger having a second heat exchange passage length, wherein the first heat exchange passage is separate and distinct from the second heat exchange passage and the first heat exchange passage length is greater than the second heat exchange passage length, said cold separator liquid cooling passage configured to receive and subcool a cold separator liquid stream from the cold separator liquid outlet so that a subcooled cold separator liquid stream is formed; i. a junction configured to combine the subcooled mid-boiling refrigerant liquid stream and the subcooled cold separator liquid stream while the subcooled mid-boiling refrigerant liquid stream is at, or colder via expansion than, the temperature of the subcooled mid-boiling refrigerant liquid stream in the subcooled state and the subcooled cold separator liquid stream is at, or colder via expansion than, the temperature of the subcooled cold separator liquid stream in the subcooled state so that a middle temperature refrigerant stream is formed; and j. said primary refrigeration passage of the heat exchanger configured to receive the cold temperature refrigerant stream from the first expansion device and the middle temperature stream from the junction and to thermally contact a feed fluid in the feed fluid cooling passage of the heat exchanger to form a cooled feed fluid in the feed fluid cooling passage and a vapor phase or mixed phase refrigerant return stream in the primary refrigeration passage.”  Further, the prior art, either listed by the Examiner and/or provided within the IDS’s submitted by the Applicant, in addition to relevant prior art searched, does not further teach the claim limitations, so as to reasonably provide that every element, under broadest reasonable interpretation, of the claimed system was known to those having ordinary skill within the art to anticipate or the claimed invention was obvious to those having ordinary skill within the art, in addition to some articulated reasoning with some rational underpinning to support a legal conclusion of obviousness. See MPEP § 2131 and §2142. More so, providing the invention of HE with modifications to render obvious the claimed invention, characterized by independent claim 1, would require a substantial reconstruction and redesign of the flow passages, with regards to at least the first heat exchange passage of the high pressure liquid passage of the heat exchanger and the second heat exchange passage of the cold separator liquid cooling passage of the heat exchanger, which are to be distinct from one another (at best HE provides wherein a single passage has two sections, but, the sections themselves cannot be separate and distinct due to them being along the same flow passage) and subcooled mid-boiling refrigerant liquid stream and the subcooled cold separator liquid stream, to be joined at a junction, which then is provided to the primary refrigeration passage (HE provides the fluids being provided at separator locations of the primary refrigeration passage, without a junction to combine the fluid and provide the combined fluid to the primary refrigeration passage), and further change the basic principle of operation of HE, as it was designed to operate. See MPEP §2143.01-VI.  Accordingly, independent claim 1,and the dependents thereof (claims 2-20) are allowed over the prior art.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/22/2022